     Case 7:20-mj-01825 Document 3 Filed on 09/17/20 in TXSD Page 1 of 1

                    UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                          MCALLEN DIVISION

UNITED STATES OF AMERICA

v.                                          Case Number: 7:20−mj−01825

Adriana Gandarilla




                           NOTICE OF SETTING

TAKE NOTICE THAT A PROCEEDING IN THIS CASE HAS BEEN SET FOR
THE PLACE, DATE AND TIME SET FORTH BELOW.


Before the Honorable
J Scott Hacker
PLACE:
Bentsen Tower
1701 W. Hwy. 83
McAllen, Texas 78501
DATE: 9/18/2020

TIME: 11:00 AM
TYPE OF PROCEEDING: Initial Appearance




Date: September 17, 2020
                                                        David J. Bradley, Clerk
